Citation Nr: 1206194	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  04-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), as of August 30, 2004.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) as of August 30, 2004.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for polyneuropathy of the right lower extremity, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for polyneuropathy of the left lower extremity, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas in September 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Regarding the Veteran's psychiatric claim, the Veteran was originally granted service connection for PTSD in a July 2003 rating decision.  A 30 percent disability evaluation was assigned under Diagnostic Code 9411, effective as of June 21, 2002.  In August 2003, VA received a timely notice of disagreement from the Veteran, asserting that his PTSD was more than 30 percent disabling.  The 30 percent disability evaluation was subsequently continued in a January 2004 statement of the case.  VA received an appeal to the Board in August 2004, and a supplemental statement of the case was issued to the Veteran in October 2004.  In February 2009, the Board issued a decision granting a disability evaluation of 50 percent, as of September 24, 2007, and denying a disability evaluation in excess of 30 percent prior to this date.  

The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2010, the Court issued a Joint Motion for Remand.  Upon readjudication in September 2010, the Board increased the Veteran's disability evaluation to 70 percent, effective as of August 30, 2004.  The Board denied the claim of entitlement to an initial disability evaluation in excess of 30 percent.  The parties again filed a Joint Motion for Remand, and in March 2011, the Court granted the motion and remanded the portion of the Board's September 2010 decision that denied entitlement to a disability evaluation in excess of 70 percent as of August 30, 2004 back to the Board for readjudication.  The parties did not appeal the denial of an initial disability evaluation in excess of 30 percent.  

In addition, VA received a claim from the Veteran seeking TDIU benefits in February 2007.  This claim was subsequently denied in a December 2007 rating decision.  While this claim was not submitted until after August 2004, the Board finds that this issue is inherently part of the Veteran's original claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  Therefore, the issue of entitlement to TDIU benefits, as of August 30, 2004, is also before the Board.  The Veteran's representative confirmed in an October 2011 statement that they were only seeking TDIU benefits as of August 30, 2004.  

Finally, as to the Veteran's claim of peripheral neuropathy, this claim was originally denied in a March 2006 rating decision.  The Veteran did not appeal this claim, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran subsequently submitted a claim to reopen this issue, but it was again denied in a December 2007 rating decision.  Again, the Veteran did not perfect an appeal of this decision to the Board, and it too is now final.  Most recently, VA received a claim to reopen this issue from the Veteran in August 2010.  The RO reopened this issue in an April 2011 rating decision, but again denied service connection.  A timely notice of disagreement was received from the Veteran in April 2011, but the previous denial was continued in a June 2011 statement of the case.  The Veteran appealed this denial to the Board in September 2011.  

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 2007 decision denying entitlement to service connection for bilateral polyneuropathy of the lower extremities was not appealed and is, therefore, final.  

2.  Evidence received since the December 2007 decision qualifies as new and material evidence sufficient to reopen the Veteran's claim.  

3.  Since August 30, 2004, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in areas such as work and family relations, due to symptomatology such as memory loss, depression, anxiety, an intermittent neglect of personal appearance and hygiene, poor concentration, and a history of domestic violence; his PTSD has not been manifested by total occupational and social impairment.  

4.  The evidence of record demonstrates that the Veteran was able to follow a substantially gainful occupation, despite his service-connected disabilities, prior to December 22, 2009.  

5.  As of December 22, 2009, the Veteran has been unable to maintain a substantially gainful occupation as a result of his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The December 2007 decision denying the Veteran's claims for polyneuropathy of the lower extremities is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the Veteran's claim of entitlement to service connection for polyneuropathy of the lower extremities, bilaterally, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for establishing entitlement to a disability evaluation in excess of 70 percent for PTSD, prior to December 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for establishing entitlement to TDIU benefits, prior to December 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).  

5.  The criteria for establishing entitlement to TDIU benefits, as of December 22, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the claims of entitlement to service connection for peripheral neuropathy of the lower extremities, the Board is granting in full this aspect of the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran's claim for an increased disability evaluation originally arose from his disagreement with the initial evaluation assigned following the grant of service connection in July 2003.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in August 2004, November 2007, and February 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that there has not been substantial compliance with its September 2010 remand directives.  The record does not reflect that the RO undertook any of the mandates of this remand or that any further adjudication of the Veteran's TDIU claim was ever performed.  Nonetheless, the Veteran's representative indicated in an October 2011 statement that they desired that this claim be adjudicated by the Board and that the Veteran waived his right to further RO development and adjudication.  As such, a remand under Stegall v. West is not necessary.  See 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

New and Material Evidence for Polyneuropathy

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

The record reflects that the Veteran's claims of entitlement to polyneuropathy of the right and left lower extremity were previously denied because the evidence did not establish that this condition manifested during, or as a result of, active military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen these claims has been submitted.  According to a January 2008 letter from the Veteran's private neurologist, his peripheral neuropathy was primarily caused by his diabetes mellitus.  The record reflects that the Veteran is service-connected for diabetes mellitus.  As this evidence directly relates to an unestablished fact necessary to substantiate the claims, they are reopened.  



	(CONTINUED ON NEXT PAGE)

Psychiatric Claim/TDIU

Relevant Facts

Upon filing his claim, the Veteran was afforded a VA psychiatric examination in August 2004.  The Veteran reported significant problems with anxiety and panic attacks, as well as difficulties with concentration and stress.  He also described feelings of depression.  It was noted that he had worked in the same job for the past 25 years as an accountant.  The Veteran reported missing very little work and working a full day most days.  The Veteran did indicate that his symptomatology had a significant impact on his social life and that he had no friends and no outside social activities.  Examination revealed the Veteran to have difficulty organizing his thoughts initially, but his anxiety did subside as the interview progressed.  He was very nicely dressed and well groomed with no evidence of hallucinations or delusions.  He denied any suicidal or homicidal plans or intent, but did endorse such thoughts.  He was oriented in all spheres and his memory appeared to be intact.  However, his concentration was quite poor.  He also reported problems with obsessive and ritualistic behavior.  He also endorsed a history of panic attacks and depressed mood.  The examiner felt that the Veteran did exhibit some impairment of thought process and communication due to anxiety.  The examiner diagnosed the Veteran with mild PTSD, a panic disorder with agoraphobia, and alcohol dependence in remission since April 2002.  No opinion was provided as to employability.  

The record reflects that the Veteran subsequently sought treatment with VA on an outpatient basis.  In September 2004, the Veteran reported that he had not had any further anger outbursts at work since taking part in the PTSD Group.  The Veteran also noted that family members had commented on his decreased anxiety and hostility.  It was also noted that he was able to function well at work and that he had no comments or reprimands for poor memory or concentration.  In January 2005, he was seen with complaints of increasing stress.  He felt his anger was out of control and had worsened in the past one to two months due to Hurricane Katrina and irritation with his co-workers.  

According to a June 2006 treatment record, the Veteran had a history of severe PTSD.  The Veteran described an incident at work in which he had an outburst directed toward his boss.  The Veteran reported becoming so upset that he lost control and was unable to talk coherently.  He subsequently took a two week vacation from work and changed medications, resulting in an improvement in his symptomatology.  The Veteran was again treated in November 2006, when he was found to have PTSD, depressive disorder, and alcohol dependence in partial/full remission.  A GAF score of 65 was noted at this time.  According to a December 2006 record, while the Veteran did note job stress, he indicated that his main issue at this time was having to deal with his wife's recent mood changes.  In April 2007, the Veteran was seen with reports of feeling depressed.  He also indicated that he was not able to function very effectively at work due to high levels of anxiety during the day.  A GAF score of 55 was assigned at this time.  

In September 2007, the Veteran denied suicidal or homicidal ideations, as well as hallucinations.  His affect was noted to be slightly restricted but he was otherwise cooperative and pleasant.  The Veteran was diagnosed with a history of alcohol dependence and depression, as well as a questionable history of PTSD.  He was also noted to have a cognitive disorder that could be related to the medication benzodiazepine.  Another September 2007 record indicates that the Veteran was experiencing increased job stress.  

The Veteran was afforded another VA examination for his service-connected psychiatric disorder in September 2007.  It was noted that the Veteran had been married for 37 years with two children.  He also had a degree in accounting and had been doing work in this area for the past 34 years.  The Veteran reported that he was experiencing a great deal of pain and that he was unable to work because of this.  He indicated that he had a malignancy, diabetes, and a skin disease, as well as high blood pressure, spinal stenosis and neuropathy.  Regarding his psychiatric symptomatology, the Veteran endorsed panic, anxiety and sleep problems, as well as a desire to socially isolate himself.  Examination revealed the Veteran to appear depressed.  His thought processes were deemed to be logical, coherent and relevant, and he was well-dressed and well-groomed.  He did exhibit poor social skills.  It was noted that he seemed intelligent with well-understood speech.  The Veteran was well-oriented in all spheres.  His affect was found to be flat and blunted and he seemed quite distractible.  The Veteran complained of poor short term memory as well.  The Veteran also described his depression as severe, noting that nothing meant anything to him anymore.  He also indicated some paranoia with suicidal and homicidal ideation.  

The examiner diagnosed the Veteran with alcohol dependency, bipolar disorder and mild PTSD, and assigned a GAF score of 60.  The examiner opined that the Veteran's disability resulted in impaired occupational functioning.  It was also noted that the Veteran's social functioning was very poor, as he tended to isolate himself from others.  It was also noted that he did not pay attention to his grooming needs at times.  

According to a VA examination performed in November 2007 for the Veteran's hypertension, he was currently employed in an accounting position.  It was noted that he worked in this position since October 1979 and that he was currently making over $120,000.  The Veteran had over 30 years of Government experience, and as such, was currently eligible for retirement.  However, the Veteran indicated that he was not financially suited for retirement at this time.  It was noted that he had missed three weeks in the past 12 months for depression and high blood pressure, as well as two weeks for a nonservice-connected spinal condition.  

The record also reflects that the Veteran has sought a great deal of private treatment throughout the pendency of his claim.  According to a September 2007 neuropsychological evaluation from the Presbyterian Hospital, the Veteran reported poor memory, poor focus and concentration and significant lethargy at work.  It was noted that he had been married for approximately 37 years and that he had two children.  Testing revealed the Veteran to be unable to sustain attention over an extended period of time and to have moderate to severely impaired auditory immediate memory and mild to moderately impaired visual immediate memory.  He also had mild to moderately impaired delayed memory.  His working memory, however, was above average.  The examiner opined that the Veteran had a pattern of cognitive inefficiency marked by deficiencies in processing speed and variations in attention and concentration.  The Veteran also exhibited marked lethargy during testing and required significant redirection to maintain focus on tasks.  It was felt that these results were not consistent with dementia, but rather with his other psychiatric conditions and their associated medications.  

The record also contains numerous records from the Urschel Recovery Science Institute.  In November 2007, the Veteran filled out a general questionnaire about his condition.  The Veteran reported job-related stress.  He also described having anxiety and panic attacks, as well as being fatigued with difficulty sleeping.  He also reported irritability.  The Veteran felt that his job performance had worsened due to his psychiatric condition, as well as his relationship with his wife, his ability to control his behavior, and his interest in keeping up his appearance.  Upon examination, the Veteran was found to be well-groomed with no psychomotor abnormalities.  His affect was appropriate and he described his mood as "pretty good."  Thought processes and content were found to be unremarkable, but the Veteran did report intermittent fleeting thoughts of suicide that he would never act on.  Judgment was deemed to be good and insight was fair.  He was alert and oriented in all spheres and there was no evidence of impaired memory.  The Veteran was diagnosed with alcohol dependence (in remission), PTSD, major depressive disorder of moderate severity, and a generalized anxiety disorder.  

Another November 2007 record notes that the Veteran was having a rough time due to situational issues with his relatives and his work.  A January 2008 record from the Presbyterian Hospital notes that the Veteran was a week overdue on a project because he could not organize.  A January 2008 note from a physician with the initials D.G.H. assigned a GAF score of 51.  A February 2008 record also notes that the Veteran was still getting angry at his boss but not like he did a few months earlier when he was off of work for a week.  A March 2008 record indicates that the Veteran spent a Saturday at work and that he was able to successfully finish a job.  Medical leave was again being considered, but this noted to be due to the Veteran's ongoing problems with blood pressure.  

The record also contains a letter prepared by the Veteran's psychiatrist (Dr. J.Z.) in February 2009.  According to Dr. Z, issues at work were an ongoing source of stress for the Veteran.  It was also noted that he had similar issues in non-work related settings, and he tended to isolate himself in response to these situations.  It was noted that since the Veteran's behavior occurred in both a work and non-work related setting that it was the psychiatrist's opinion that the behaviors were likely to continue regardless of the work setting or occupational responsibilities assigned to the Veteran.  As such, she opined that the Veteran's ability to succeed in gainful employment was unlikely.  

In August 2009, the Veteran was admitted to behavioral health services.  He was noted to have an increase in his mood with a decrease in stress after being off of work.  It was noted that he was debating between the positives and negatives of retiring from his current job.  The record indicates that the Veteran decided on his own to return to work on August 31, which was earlier than recommended.  It was noted that the Veteran was then seen in September 2009 with a depressed mood and almost defeated attitude, noting that work made it harder to deal with his PTSD.  The Veteran reported that his plan was to return to work for a few months to train others that would be taking over his duties and then retire at the age of 62.  

In October 2009, the Veteran indicated that he returned to work on Monday and that he felt his desire to control his work-related stress was somewhat improved.  However, he indicated that his work-related anxiety was a continuing problem.  The Veteran was diagnosed with PTSD with an increase in symptomatology due to his anxiety at work.  The record also contains a report describing the symptomatology exhibited by the Veteran during October 2009 and November 2009.  It was noted that the Veteran had experienced significant issues in his career because of his emotional difficulties.  He reported that he lost a number of jobs in the past.  He was diagnosed with PTSD and alcohol dependence in sustained remission.  He was assigned a GAF score of between 55 and 60.  

The record also contains a letter dated January 2010 in which the concessions necessary for the Veteran's employment were listed.  It was noted that the Veteran was provided an ergonomic chair and that he was given a parking space because he was unable to walk distances.  He was also placed on a liberal leave policy to accommodate his medical appointments and to assist him in managing his stress.  It was noted that the Veteran's ability to perform his work duties was greatly diminished and that he logged in 20 assignments for a one year work period while the average work logged in for other staff performing similar duties was 300 assignments per year.  It was also noted that the Veteran missed due dates for priority work assignments and that he used 10 to 15 hours of leave per week for medical reasons.  

The Veteran was subsequently afforded an additional VA examination in February 2010.  According to this examination, the Veteran last worked on December 21, 2009.  The record also contains a letter from the Veteran dated December 22, 2009 in which he reported that he retired the previous day.  The examiner opined that the Veteran suffered from PTSD and a mood disorder not otherwise specified (previously diagnosed as bipolar disorder).  The examiner explained that the Veteran was describing memory loss that was more severe than what would be expected simply from PTSD, and as such, the examiner felt this was suggestive of dementia.  The examiner further opined that while the Veteran described a number of symptoms that impacted his ability to work, they did not prevent him entirely from working as an accountant or accountant supervisor.  The Veteran was noted to have taken a voluntary retirement after 30 years at the same job.  The examiner concluded that the Veteran was not unemployable as a result of his depression and PTSD symptomatology, and that a number of his occupational complaints had to do with cognitive issues which were better accounted for by his dementia diagnosis.  

Dr. Z submitted another letter dated March 2010.  According to this letter, the Veteran had been actively treated in her office since "November 12, 2010."  The Board assumes that this is a typographical error, as treatment must have started prior to the date of the letter.  The Veteran had diagnoses of PTSD, major depressive disorder and panic disorder without agoraphobia.  It was also noted that his anxiety and anger issues had made it extremely difficult for him to have meaningful interpersonal relationships and function satisfactorily in a work environment.  He was also noted to have a diagnosis of narcolepsy that existed prior to her treatment of the Veteran.  

The Veteran was then afforded another VA examination for his psychiatric disorder in April 2010.  The Veteran reported subjective symptoms of insomnia, anxiety, memory loss, depression, fatigue, poor concentration, panic attacks, hypervigilance, obsessive thoughts and irritability.  Objective examination revealed no impaired thought process or communication.  The Veteran did not have delusions or hallucinations and he did not exhibit inappropriate behavior.  The Veteran reported that it had been "many years" since he had a suicidal thought and there was no history of homicidal thoughts.  The Veteran was able to maintain minimal personal hygiene and his other activities of daily living and he was oriented in all spheres.  There was evidence of short term memory impairment.  The Veteran was also noted to obsess for much of the day when he thought he was treated unfairly.  It was noted that the Veteran appeared to have low insight into this problem.  Speech was deemed to be normal and the Veteran denied current panic attacks.  The Veteran did endorse depression and this was noted to be moderate, resulting in social isolation.  The Veteran also endorsed anxiety, noting that this interfered with his work and made it difficult to go places with large crowds.  The Veteran did not suffer from impaired impulse control.  The Veteran also reported impaired sleep which resulted in him falling asleep at work.  

The examiner diagnosed the Veteran with alcohol dependence (in full remission), PTSD, and obsessive-compulsive disorder (OCD).  The examiner concluded that the Veteran's OCD could be separated from his PTSD and that it was his OCD that resulted in his obsessive thoughts.  The examiner assigned a GAF score of 50 at this time.  The examiner concluded that the Veteran was forced to retire from a job in which he had been relatively successful for 30 years because his symptoms were limiting his ability to complete his job functions.  The examiner agreed with the Veteran's claim that his unemployment was related to his mental disorder with associated memory loss.  

The record reflects that the Veteran continued to seek private treatment following the above VA examination.  In December 2010, the Veteran indicated that he thought things were better and that he had decreased hypervigilance with an increased ability to manage stressors.  It was noted that the following day would be the one year anniversary of his retirement.  The Veteran was diagnosed with PTSD with improved depression.  In February 2011, it was noted that the Veteran had an improvement in his sleep at nights.  He also denied depression and noted that his intrusive thoughts were less emotionally upsetting for him.  There was also no suicidal or homicidal ideation.  The Veteran was also noted to be appropriately groomed with an appropriate affect with congruent mood.  Judgment was deemed to be good and his insight was found to be fair.  The Veteran was diagnosed with PTSD with improved sleep with the medication Klonopin.  According to an April 2011 record, the Veteran reported doing well overall, with some difficulties in energy and motivation.  The Veteran did not have impaired speech.  His affect was deemed to be appropriate and his mood to be stable.  Thought content and perceptions were unremarkable and there was no evidence to suggest that the Veteran was a danger to himself or others.  Judgment and insight were found to be fair and the Veteran was oriented to person, place and time.  The Veteran was diagnosed with PTSD that was deemed to be stable.  

Disability Evaluation in Excess of 70 Percent for PTSD

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Analysis

The preponderance of the previously outlined evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 70 percent for his PTSD at any time since August 30, 2004.  As already noted, a 100 percent disability evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

According to the Veteran's August 2004 VA examination, he had been employed with the same company for 25 years.  At this time, the Veteran reported missing very little work, despite his symptoms of panic and anxiety.  Subsequent private treatment records and VA treatment records, including examination reports, confirm that the Veteran maintained his employment until he retired in December 2009.  Therefore, there is evidence of consistent full-time employment from August 2004 through December 2009.  

The Board is not questioning that the Veteran has experienced significant occupational impairment throughout the pendency of his claim.  Records do reflect that the Veteran had episodes of anger at work, such as the June 2006 VA outpatient treatment record in which it was noted that he yelled at his boss.  This record also notes that the Veteran subsequently took a two week vacation to deal with his anger.  A February 2008 private treatment record also noted that the Veteran took a week off of work due to anger at his boss.  The record also contains voluminous records reflecting that the Veteran sincerely struggled with his anxiety and anger while at work, including consistent problems with his memory and concentration, and that he has on occasion neglected his personal appearance and hygiene.  The record also reflects that the Veteran has (on rare occasion) reported passing suicidal thoughts with no intent or plan to follow through.  However, despite these impairments, the record reflects that the Veteran was still able to maintain gainful employment through December 21, 2009.  A 70 percent disability evaluation is meant to compensate a Veteran with deficiencies in their occupational performance.  A 100 percent disability evaluation, however, contemplates total occupational impairment.  The record reflects that the Veteran worked for years, making over $120,000 dollars in November 2007.  The Veteran also reported that he was eligible for retirement at this time, but that he chose to continue working because he needed the money.  He subsequently chose to stay on in his position to train others to take over his responsibilities, demonstrating that he was considered competent for his position.  Therefore, there is clear evidence that the Veteran did not suffer from total occupational impairment prior to December 22, 2009.  

The Board recognizes that the record contains a letter from Dr. Z dated February 2009, in which it was noted that the Veteran's ability to succeed in gainful employment was unlikely.  Nonetheless, the record reflects that the Veteran was employed at the time of this letter and that he did not retire until December 2009.  While this retirement may have been related to his psychiatric symptomatology, this does not change the fact that the Veteran was able to maintain employment up to this time.  There is nothing in the record to suggest that the Veteran experienced a decrease in salary or that he was changed to a part-time employee prior to his retirement.  As such, the preponderance of the evidence demonstrates that he did not suffer from total occupational impairment prior to December 22, 2009.  

The Board also recognizes that the Veteran's employer exhibited patience with him while on the job.  However, this too fails to reflect "total occupational" impairment due to PTSD.  The January 2010 letter notes that several of the concessions made included those for physical disabilities, such as an ergonomic chair and a parking place so that he does not have to walk.  The letter also mentions stress and medical appointments, some of them presumably for PTSD.  It clearly reflects that the Veteran's work was impaired, as envisioned by a 70 percent disability evaluation.  However, the evidence clearly establishes that he maintained his job making over $120,000 a year.  To determine that the Veteran was effectively unemployable prior to December 21, 2009 would be counter to the facts of record.  

The preponderance of the evidence of record also demonstrates that the Veteran is not entitled to a disability evaluation of 100 percent after the date of retirement in December 22, 2009, as he has not suffered from total social impairment.  The Board is not disputing that the Veteran suffers from significant social impairment.  According to the August 2004 VA examination report, the Veteran reported having no friends.  The September 2007 VA examiner also opined that the Veteran's social functioning was very poor and his daughter has indicated that he had no social life.  However, despite these facts, the record reflects that he has been married to the same woman for nearly 40 years.  The Veteran has also participated in group therapy, and his wife indicated in her February 2010 letter to VA that she attended church with the Veteran and that they occasionally went to the movies together.  Finally, as mentioned in the preceding paragraph, the Veteran planned to stay on in his position before retiring to train others to take over his responsibilities, suggesting that he was able to interact with others socially when necessary.  This evidence demonstrates that the Veteran does not suffer from total social impairment.  Rather, his symptomatology is more appropriately represented by a 70 percent disability evaluation, in that he suffers from deficiencies in most areas due to symptomatology such as an inability to establish further effective relationships.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not been entitled to a 100 percent disability evaluation at any time since August 30, 2004, as he has not suffered from total occupational and social impairment at any time.  

The Board is aware that the Veteran has exhibited, on occasion, some of the symptomatology discussed for a 100 percent disability evaluation at 38 C.F.R. § 4.130.  Specifically, the Veteran has reported memory problems, episodes of anger at work, poor concentration affecting his ability to perform activities of daily living and an occasional neglect of personal hygiene.  However, despite the exhibition of such symptomatology, the evidence of record still demonstrates that the Veteran does not suffer from total occupational and social impairment.  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  In the present case, while the Veteran has, on occasion, exhibited some of the example symptomatology for a 100 percent disability evaluation, this symptomatology has not resulted in both total occupational and total social impairment.  Exhibiting two or three of the symptoms listed among those required for the 100 percent rating at one or two dates during the period on appeal is not sufficient.  Indeed, the rating criteria use words such as "persistent" and "gross" to describe the nature of the symptoms.  Reports of poor memory, poor concentration, or jumbled speech do not equate to disorientation to time or place, memory loss of the names of relatives or your own name, or gross impairment of thought processes or communication.  At no time did his symptomatology, when considered in totality, more nearly resemble that required for a 100 percent evaluation.  At no time did his symptomatology result in total occupation and social impairment.  Consequently a 100 percent disability evaluation is not warranted.  See 38 C.F.R. § 4.130.  

The Board recognizes that the April 2010 VA examiner did agree that the Veteran's retirement was related to his mental disorder.  However, even if the Veteran retired due to his psychiatric symptomatology, a 100 percent disability evaluation requires evidence of total occupational and social impairment.  The Veteran is married to his wife, he attends church, and they occasionally partake in social activities outside of the home.  Therefore, the evidence demonstrates that the Veteran has not suffered from total social impairment since his retirement, establishing that a 100 percent disability evaluation is not warranted.  

The above conclusions are supported by the GAF scores of record as well.  According to the Veteran's treatment records, he has suffered from GAF scores ranging from 51 to 65 during the pendency of his claim.  These scores represent more moderate difficulty in social, occupational, or school functioning, or, some difficulty in social, occupational, or school functioning but generally functioning pretty well, respectively.  These scores tend to suggest that the Veteran has not suffered from total occupational and social impairment.  

In addition to the objective evidence of record, the Veteran has also provided VA with a great deal of lay evidence in support of his claim.  A number of letters written by the Veteran's wife have been provided.  In a letter dated July 2007, she noted a continued change in the Veteran's behavior and that his ability to perform his job effectively was deteriorating.  It was noted that the Veteran fell asleep a lot at work and that he was always depressed.  She also indicated that the Veteran appeared to forget what he was doing at times and that he experienced panic attacks and anxiety.  In a letter dated February 2010, she indicated that the Veteran had to leave his job because he lacked the ability to concentrate, remember and focus.  She also described problems outside of work in which he would forget things or fall asleep in the middle of other activities.  However, while the Board has considered this information, it fails to demonstrate entitlement to a 100 percent disability evaluation.  A 70 percent disability evaluation is meant to compensate a Veteran with deficiencies in many areas of his life, including work and family life.  A 70 percent rating also encompasses symptomatology such as an inability to maintain effective social relationships.  38 C.F.R. § 4.130.  A 100 percent disability evaluation, however, requires evidence of total occupational and social impairment.  Id.  The Veteran's wife has not provided any testimony in support of this finding.  

The record also contains a letter prepared by the Veteran's daughter dated February 2010.  According to her, there had been a significant change in the Veteran's behavior over the years.  It was noted that he seemed to have lost focus and motivation and that he avoided social interactions and forming bonds with anyone outside of the immediate family.  Again, while the Board has considered this statement, it does not reflect that the Veteran has total occupational and social impairment.  Rather, it indicates that he maintains some social contact with his family.  It further reflects significant deficiencies in the Veteran's day to day functioning, which is fully compensated for by a 70 percent disability evaluation.  See id.  

In July 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO in Waco, Texas.  During this hearing, the Veteran talked about difficulties with stress and concentration.  The Veteran also indicated that while he had a job and a wife, he did not have any friends.  The Veteran also described frequent depression, anxiety and trouble sleeping.  However, while the Board has considered this testimony, it does not reflect that the Veteran is entitled to a disability evaluation in excess of 70 percent.  A 100 percent disability evaluation reflects total occupational and social impairment.  As noted by the Veteran, he had a job and a wife at this point in time, demonstrating he did not have total occupational and social impairment.  

In September 2008, the Veteran also provided testimony in support of his claim at a hearing before the undersigned Acting Veterans Law Judge.  The Veteran and his wife made many of the same assertions as they did in his previous hearing of July 2007, discussing his memory loss, lack of motivation, social isolation and depression.  However, they both noted that, while the Veteran would often take an anxiety pill, he could participate in activities such as church and going to a restaurant.  This evidence too reflects that the Veteran was not entitled to a 100 percent disability evaluation, as he did not suffer from total occupational and social impairment.  

Finally, the Veteran has submitted numerous other statements in support of his claim.  In a statement received by VA in December 2009, he indicated that he was no longer able to work due to problems with memory, focusing, concentration, anxiety and depression.  He noted that he retired from his job on the previous day (December 21, 2009) after working for the same company for 30 years.  He also indicated that he lost about a year of work due to medical reasons over his 30 year tenure and that he missed over 40 days in 2009 alone.  However, while this testimony certainly demonstrates occupational impairment, a significant degree of occupational impairment is reflected in a 70 percent disability evaluation.  Also, despite the fact that the Veteran eventually retired due to his psychiatric symptomatology at work, he has maintained a marriage with occasional social outings, such as going to a movie.  This demonstrates he does not suffer from total social impairment, and as such, a 100 percent disability evaluation is not appropriate.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The record reflects that from August 30, 2004 through December 21, 2009, the Veteran's PTSD resulted in significant occupational and social impairment.  However, a 70 percent disability is meant to compensate a Veteran for such symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence does not suggest that this disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, as a 70 percent disability evaluation is meant to compensate a Veteran who is deficient in the work place.  Also, there is no evidence of frequent periods of hospitalization due to this disability.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the record demonstrates that the Veteran's symptomatology has not resulted in total occupational and social impairment at any time since August 30, 2004.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 70 percent for PTSD, as of August 30, 2004, must be denied.  

TDIU

Relevant Laws and Regulations

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In addition to meeting the above percentage requirements, the evidence must still demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of these disabilities.  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, especially on an extra-schedular basis, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.

As of December 22, 2009

Presently, the Veteran is service-connected for the residuals of prostate cancer (rated as 60 percent disabling), PTSD (rated as 70 percent disabling), diabetes mellitus (rated as 20 percent disabling), bowel incontinence (rated as 10 percent disabling), tinea cruris of the feet (rated as 0 percent disabling) and erectile dysfunction (rated as 0 percent disabling).  The Veteran's combined disability rating is 90 percent.  As such, the Veteran clearly meets the percentage requirements laid out in 38 C.F.R. § 3.340.  

The Veteran has provided numerous statements indicating that he retired from his previous job on December 21, 2009 because of his psychiatric symptomatology.  This assertion was corroborated by the April 2010 VA examiner, who agreed with the Veteran's claim that his current unemployment was related to his mental disorder and his associated memory loss.  Also, according to the letter provided to VA by Dr. Z in February 2009, the Veteran's issues at work were an ongoing source of stress for him.  However, Dr. Z explained that the Veteran found similar issues in non-work settings.  Dr. Z felt that this fact demonstrated that the Veteran's behaviors, such as self-isolation, were likely to continue regardless of the work setting or occupational responsibilities assigned to the Veteran, making it unlikely that he would be able to succeed in gainful employment.  As such, when affording the Veteran the full benefit of the doubt, the Board finds that TDIU is warranted as of December 22, 2009.  

The Board recognizes that the evidence of record suggests an improvement in the Veteran's psychiatric symptomatology since his retirement in December 2009.  However, previous treatment records reflect that the Veteran's symptomatology frequently worsened when he was in his work setting.  Therefore, the improvement in the Veteran's symptomatology post-retirement does not reflect a clear improvement in the Veteran's overall disability.  

Prior to December 22, 2009

However, while the Board finds that TDIU benefits are warranted as of December 22, 2009, the preponderance of the evidence of record reflects that such benefits are not warranted prior to December 22, 2009.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For many of the same reasons outlined in the previous section, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to TDIU benefits prior to December 22, 2009.  The August 2004 VA examination report reflects that the Veteran was employed for the past 25 years in the same job, missing very little work in the past.  Subsequent treatment records reflect that the Veteran continued to work for the same organization until he retired on December 21, 2009.  The Veteran reported during a November 2007 VA examination that he currently made more than $120,000 per year at his job, and that while he was ready for retirement, he was not financially capable.  Therefore, the evidence clearly demonstrates that the Veteran was able to maintain gainful employment prior to December 22, 2009. 

The Veteran's representative argued in October 2011 that, despite the fact that the Veteran maintained employment, because of his severe PTSD symptomatology and the protected nature of his employment, employment in an unprotected environment would have been impossible.  While the Board has considered this argument, it is not persuasive.  As already noted, the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  The record reflects that the Veteran was making more than $120,000 during the pendency of this claim, and there is no evidence to suggest that the Veteran was forced to work reduced hours at the bequest of his employer or that he ever received a demotion or reduction in pay.  Furthermore, the mere fact that the Veteran's employer was flexible with him is hardly evidence demonstrating that he was otherwise completely unable to secure or follow any other substantially gainful occupation.  Therefore, the evidence establishes that the Veteran was in fact able to work and follow a substantially gainful occupation until December 22, 2009, despite his PTSD symptomatology.  

The Board recognizes that the Veteran suffered a great deal while employed.  In January 2005, the Veteran felt that his stress was increasing.  In June 2006 he had to take a two week vacation following an outburst with his boss.  Subsequent records continue to reflect consistent complaints of job stress, and according to the April 2010 VA examiner, the Veteran did eventually leave his job due to his psychiatric symptomatology.  However, the record reflects that the Veteran was employed prior to December 22, 2009, despite his symptomatology.  The record does not contain any evidence to suggest that the Veteran was demoted or that his salary was ever reduced prior to his retirement to bring his employment below the level of "gainful" employment.  

Finally, the Board has considered another argument proffered by the Veteran's representative - namely, that TDIU may still be granted for an employed Veteran when special consideration was given on account of a Veteran's disability.  In support of this argument, the Veteran's representative noted that the Veteran completed significantly less assignments per year than his co-workers, took 10 to 15 hours of leave per week, and missed due dates.  Nonetheless, his employer afforded him certain protections and allowed him to keep his job.  However, the phrase "special consideration" in 38 C.F.R. § 4.18 does not mean that a Veteran should be considered unemployable because they were given special concessions on the job due to their disability.  The Court stated in Hatlestad v. Derwinski that the provisions of 38 C.F.R. § 4.18 apply to a "veteran for whom a special job or special consideration in a job was provided because of the veteran's disability."  1 Vet. App. 164 (1991).  The record reflects that the Veteran had a degree in accounting prior to obtaining his job.  There is nothing to suggest that special consideration was given to the Veteran upon obtaining his job because of his disability.  As such, the regulation cited by the Veteran's representative does not support the assertion that TDIU may be granted for a Veteran while he was gainfully employed.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits, prior to December 22, 2009, must be denied.


ORDER

A disability evaluation in excess of 70 percent for PTSD, as of August 30, 2004, is denied.  

Entitlement to TDIU benefits, prior to December 22, 2009, is denied.  

Entitlement to TDIU benefits, as of December 22, 2009, is granted.  

New and material evidence having been received, the claim of entitlement to service connection for polyneuropathy of the right lower extremity is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for polyneuropathy of the left lower extremity is reopened.  


REMAND

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the lower extremities, bilaterally.  Specifically, the Veteran contends that these disorders are secondary to his service-connected diabetes mellitus.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran was afforded a VA examination for this condition in January 2006.  The examiner concluded that the Veteran suffered from bilateral lower extremity sensory motor polyneuropathy, secondary to his spinal stenosis.  The examiner also opined that the Veteran's polyneuropathy was not at least as likely as not secondary to his diabetes mellitus.  The examiner provided no rationale in support of this opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In addition, the Veteran has submitted numerous private treatment records regarding this claim from the Dallas Neurology Clinic.  However, these records do not provide a clear opinion.  According to a July 2005 neurological evaluation, the Veteran did suffer from spinal stenosis.  However, the evaluator proceeded to state that the Veteran's peripheral neuropathy was almost certainly diabetic.  The examiner also cautioned that the Veteran was a recovering alcoholic so this could also be a factor (italics added).  

In an October 2005 record, the above physician concluded that the Veteran suffered from mixed motor sensory peripheral neuropathy that was likely related to his underlying diabetes (or possibly his past alcohol use).  However, in the same opinion, the examiner noted that the Veteran suffered from active radicular symptoms that were likely related to his lumbar spondylosis with evidence of stenosis.  The examiner went as far as to say that this was "the major cause of the patient's lower extremity pain."  Therefore, the examiner is either contradicting herself, or, suggesting that the Veteran's lower extremity symptomatology is of two different etiological origins.  

Finally, the above physician provided VA with a letter dated January 2008.  According to this letter, the Veteran suffered from neuropathy that was caused by diabetes primarily, but past alcohol use and statin use could be contributing as well (italics added).  However, in light of this physician's frequent qualification that the condition "could" be due to other factors, these opinions are too speculative to rely on independently.  A finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).  

In light of the conflicting and speculative evidence of record, the Board concludes that the Veteran must be afforded an additional VA examination to determine the etiological origin of his neuropathy of the lower extremities.  In formulating an opinion, the examiner must consider and discuss the private records relating the Veteran's symptomatology to his diabetes mellitus (and at times his spinal disability), as well as the January 2006 VA examination of record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination(s) before an appropriate specialist(s) regarding his claimed peripheral neuropathy of the right and left lower extremities.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner is asked to determine the proper diagnosis (or diagnoses as suggested by the October 2005 record from the Dallas Neurology Clinic) associated with the Veteran's symptomatology.  The examiner is then asked to opine as to whether it is at least as likely as not that any diagnosed disability is secondary to the Veteran's service-connected diabetes mellitus.  The examiner must consider and discuss the January 2006 VA examination of record and the private medical records from the Dallas Neurology Clinic when providing an opinion.  If the examiner determines that this condition is due to any other disability, a complete rationale must be provided when offering this opinion.  

2.  The AMC/RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


